Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 14, 2020

                                    No. 04-20-00499-CV

                           WEEKS MARINE COMPANY, LLC,
                                    Appellant

                                              v.

                                       David LANDA,
                                          Appellee

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-20-197
                         Honorable Jose Luis Garza, Judge Presiding


                                       ORDER

       On December 11, 2020, appellant filed (1) a Motion Recommending
Admission Pro Hac Vice and (2) an Unopposed Non-Resident Attorney’s Motion for
Admission Pro Hac Vice, each requesting this court allow Mr. Jefferson R. Tillery to
appear pro hac vice to serve as appellate co-counsel for appellant. The motions are GRANTED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court